In Banc.
This case comes on for hearing on motion to dismiss the appeal on the ground that "this court is without jurisdiction to review the *Page 215 
subject-matter of this cause." This action was begun in the small claims department of the Justice Court for Salem district.
Mariott sought to recover the sum of $18 from defendant Weir for damages to Mariott's automobile. The proceeding was begun as prescribed in Oregon Laws, title XII, chapter V-A, and amendments thereto: Oregon Code 1930, title 28, chapter 14. After a hearing, both parties being present, judgment was rendered in favor of Mariott and against defendant Weir for the full sum demanded, to wit: $18. Thereafter said Weir appeared as plaintiff against the said defendant Mariott, who is plaintiff in the original action, and moved to quash the service of the summons on the ground that the small claims department of the justice court for the district of Salem, county of Marion, was without jurisdiction. Said motion having been denied the said Weir sued out a writ of review from the circuit court. At the hearing in said circuit court the said writ was dismissed and said Weir attempts to appeal to this court.
Said Weir attempts to sustain his appeal by contending that the small claims department of the justice court is without jurisdiction to try a tort action. The statute does not limit the small claims department to actions based upon contract. It does limit the jurisdiction of the small claims department of justice courts "for the recovery of money only where the amount claimed does not exceed twenty dollars ($20), and where the defendant resides within the district of such justice court": Oregon Laws, § 953-1; Oregon Code 1930, 28-1401. Said claim "shall contain the name of the plaintiff and the name of the defendant, followed by a statement, * * * of the nature and amount of said claim and the time of the accruing of *Page 216 
such claim": Oregon Laws, § 953-5; Oregon Code 1930, 28-1405. Notice of the filing of the claim is to be given to the defendant. Said notice contains, among other things, "the name, address, amount and nature of the alleged claim": Oregon Laws, § 953-6; Oregon Code 1930, 28-1406. A claim for money only is based upon either a contract or a tort.
Since the statute has not limited claims to contracts in a small claims department of the justice court this court should not: Oregon Laws, § 548; Oregon Code 1930, 7-501, deprives this court of any jurisdiction in any action for the recovery of money or damages only, unless it appears from the pleadings in the case that the amount in controversy exceeds $250. Undoubtedly the action attempted to be brought here on appeal was for money only.
The purpose of the statute cited hereinabove was to prevent the appeal to this court of trivial cases. Bearing that purpose in mind the statute should be construed liberally for the purpose of carrying that purpose into effect.
The motion to dismiss the appeal is allowed.